Exhibit 10.1
 


ROPER INDUSTRIES, INC.


AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN


This Documents restates in its entirety the Employee Stock Purchase Plan
previously adopted by the shareholders of the Company on March 17, 2000 and
includes the amendments thereto adopted by the Board of Directors of the Company
and implemented on July 1, 2001, August 30, 2007 and August 10, 2010.


 
1.           Purpose.  The purpose of the Roper Industries, Inc. Employee stock
Purchase Plan (the “Plan”) is to provide employees of the subsidiaries of Roper
Industries, Inc. (the “Company”) with an opportunity to participate in the
benefit of stock ownership and to acquire an interest in the Company through the
purchase of common stock, $.01 par value per share, of the Company (the “Common
Stock”).  The Company intends the Plan to qualify as an employee stock purchase
plan under Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”).  Accordingly, the provisions of the Plan shall be construed so as to
extend and limit participation in a manner consistent with the requirements of
Code Section 423.


2.  
Definitions.



(a)           “Compensation” means the base pay, commissions and bonus amount
paid to an Employee by a Plan Sponsor with respect to an Offering Period
(defined below).  Bonuses and commissions shall be treated as Compensation, if
at all, pursuant to such rules as may be determined from time to time by the
Company.


(b)           “Employee” shall mean any person, including an officer, who is
customarily employed for more than 20 hours per week and for more than five
months during any calendar year, and who is having payroll taxes withheld from
his/her Compensation on a regular basis, by a Plan Sponsor.


(c)           “Plan Sponsor” means the Company and any Subsidiary which adopts
the Plan with the approval of the Company.


(d)           “Subsidiary” means an entity which may be treated as a “subsidiary
corporation” within the meaning of Code Section 424(f).


3.  
Eligibility.



(a)           Any Employee who has been employed by a Plan Sponsor for at least
six months immediately before the Beginning Date (defined below) of an Offering
Period (defined below) shall be eligible to participate in the Plan for that
Offering Period.


(b)           No Employee shall be granted purchase rights if, immediately after
the grant, that Employee would own shares or hold outstanding rights to purchase
shares, or both, possessing five percent (5%) or more of the total combined
voting power or value of all classes of the Company or any Subsidiaries.


(c)           A person shall cease to be an active participant upon the earliest
to occur of:


(i)  
the date of a withdrawal under Paragraph 10(a) or (b) below; or

(ii)  
the date of a termination of employment from all Plan Sponsors.



4.           Offering Period.  Offering Period shall mean each calendar quarter
beginning with the calendar quarter commencing January 1, 2000 and each calendar
quarter thereafter until the Plan is otherwise amended or terminated.  Each
Offering Period will begin on the first day of that period (the “Beginning
Date”) and end on the last day of that period (the “Exercise Date”).


5.           Participation.                                The Company will make
available to each eligible Employee an authorization notice (the
“Authorization”) which must be completed to effect his or her right to commence
participation in the Plan.  An eligible Employee may become a participant for an
Offering Period by completing the Authorization and delivering same to the
Company at least one day prior to the appropriate Beginning Date (except, with
respect to the first Beginning Date, such later date as is administratively
feasible).  All employees granted purchase rights under the Plan shall have the
same rights and privileges, except that the amount of Common Stock which may be
purchased under such rights may vary in a uniform manner according to
Compensation.


A participant will be deemed to have elected to participate in each subsequent
Offering Period following his or her initial election to participate in the
Plan, unless (i) a written withdrawal notice is delivered to the Plan
Administrator (as defined in Paragraph 12) at least one week prior to the
Beginning Date of an immediately succeeding Offering Period for which the
participant desires to withdraw from participation and (ii) provides other
information in accordance with the procedures designated by the Plan
Administrator.


A participant who has elected not to participate in an Offering Period may
resume participation in the same manner and pursuant to the same rules as any
eligible Employee making an initial election to participate in the Plan.


6.           Method of Payment.  A participant may contribute to the Plan
through payroll deductions, as follows:


(a)           A participant shall elect on the Authorization to have deduction
made from the participant’s Compensation for the Offering Period at a rate
which, expressed as a percentage of Compensation in whole number increments of
at least one percent (1%), but not in excess of ten percent (10%), of the
participant’s Compensation.


(b)           All payroll deductions made for a participant shall be credited to
the participant’s account under the Plan.  All payroll deductions made from
participants’ Compensation shall be commingled with the general assets of the
Company and no separate fund shall be established.  Participants’ accounts are
solely for bookkeeping purposes and the Company shall not be obligated to pay
interest on any payroll deductions credited to participants’ accounts.


(c) A participant may not alter the rate of payroll deductions during the
Offering Period; however, an existing participant may change the rate of payroll
deductions effective for the immediately succeeding Offering Period by filing a
revised Authorization within the same deadline as applies to new participants
for that Offering Period.


(d)           Dividends paid on shares of Common Stock held by the custodian
identified in Paragraph 9 for the benefit of a participant also shall be applied
to the purchase of shares of Common Stock for the Offering Period in which the
dividends are paid, unless the participant has withdrawn from the Plan or
otherwise ceased to be an active participant (such dividends are referred to
herein as ‘Credited Dividends’).  Credited Dividends shall be credited to the
participant’s bookkeeping account under the Plan and shall be commingled with
the general assets of the Company.  The Company shall not be obligated to pay
interest on any such Credited Dividends.






7.  
Granting of Purchase Rights.



(a)           As of the first day of each Offering Period, a participant shall
be granted purchase rights for a number of shares of Common Stock or fraction
thereof, subject to the adjustments provided for in Paragraph 11 (a) below,
determined according to the following procedure:


Step 1 -
Determine the amount of the participant’s payroll deduction and Credited
Dividends during the Offering Period;



 
Step 2 -
Determine the amount which represents the Purchase Price (as defined below); and



 
Step 3 -
Divide the amount determined in Step 1 by the amount determined in Step 2.



 
Notwithstanding the foregoing and subject to Paragraph 7(c) below, the maximum
number of shares of Common Stock for which a participant may be granted purchase
rights for an Offering Period is 1,550 (which number reflects the 2-for-1 stock
split on August 29, 2005).



(b)           For each Offering Period, the purchase price of shares of Common
Stock to be purchased with a participant’s payroll deductions and Credited
Dividends (the “Purchase Price”) shall be the average of (i) 95% of the fair
market value of a share of Common Stock on the Beginning Date, and (ii) 95% of
the price of the fair market value of a share of Common stock on the Exercise
Date.


(c)           Notwithstanding the foregoing, no participant shall be granted
purchase rights which permit that participant to purchase shares under all
employee purchase plans of the Company and its Subsidiaries at a rate which
exceeds $25,000 of the fair market value of the shares (determined at the time
the rights are granted) for each calendar year in which such rights are
outstanding at any time.


(d)           For purposes of this Paragraph, the fair market value of a share
of Common Stock on the Beginning Date and the Exercise Date shall be determined
as follows:  (i) if the Common Stock is traded on a national securities
exchange, the closing sale price on the principal such exchange on such date or,
in the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported; (ii) if the Common
Stock is not traded on any such exchange, the mean between the bid and offered
prices as quoted by the applicable interdealer quotation system for such date,
provided that if the Common Stock is not quoted on an interdealer quotation
system or it is determined that the fair market value is not properly reflected
by such quotations, fair market value will be determined by such other method as
the Plan Administrator determines in good faith to be reasonable and in
compliance with Code Section 409A.


8.           Exercise of Purchase Rights.  Unless a timely withdrawal has been
effected pursuant to Paragraph 10 below, a participant’s rights for the purchase
of shares of Common Stock during an Offering Period will be automatically
exercised on the Exercise Date for that Offering Period for the purchase of the
maximum number of full and fractional shares which the sum of the payroll
deductions and Credited Dividends credited to the participant’s account on that
Exercise Date can purchase at the Purchase Price.


 
9.
Delivery.  As soon as administratively feasible after the end of each Exercise
Date, the Company shall deliver to a custodian designated by the Plan
Administrator, the shares of Common Stock purchased upon the exercise of the
purchase rights.  A participant shall not be allowed to sell, assign, pledge or
otherwise transfer any shares of Common Stock purchased by him or her under the
Plan until the expiration of fifteen (15) months from the last day of the
Offering Period for which such shares were acquired (the “Applicable Restriction
Period”) except as contemplated by Paragraph 13.  Once any Applicable
Restriction Period has expired, a participant may elect at any time thereafter
to have the applicable shares of Common Stock (rounded down to the nearest whole
share), plus a cash amount equal to the fair market value of any fractional
share, delivered to the participant or to an account established by the
participant with any brokerage firm.



A participant may not direct the Plan Administrator to sell any shares of Common
Stock credited to his or her account, regardless of whether such shares are
otherwise immediately deliverable to him or her.  The cost of any disposition of
shares of Common Stock acquired through participation in the Plan shall be the
sole responsibility of the participant.


10.  
Withdrawal.



(a)           A participant will be deemed to have elected to participate in
each subsequent Offering Period following his or her initial election to
participate in the Plan, unless (i) a written withdrawal notice is delivered to
the Plan Administrator at least one week prior to the Beginning Date of an
immediately succeeding Offering Period for which the participant desires to
withdraw from the Plan and, (ii) provides any other information in accordance
with the procedures designated by the Plan Administrator.


(b)           A participant who for any reason, including retirement,
termination of employment or death, ceases to be an eligible Employee during an
Offering Period prior to the Exercise Date of such Offering Period will be
deemed to have requested a withdrawal from the Plan as of the date of
retirement, termination of employment or death.


(c)           Upon the withdrawal of a participant from the Plan under the terms
of this Paragraph during an Offering Period, the participant’s unexercised
purchase rights under this Plan shall immediately terminate.


(d)           In the event a participant withdraws or is deemed to have
withdrawn from the Plan under this Paragraph, all payroll deductions and
Credited Dividends credited to the participant’s account will be paid to the
participant as soon as administratively feasible after the end of the calendar
year in which the withdrawal is deemed to have occurred, unless, if applicable,
such an inactive participant becomes an active participant again prior to the
distribution of his or her cash account.  Any shares of Common Stock held by the
custodian on behalf of such a participant (rounded down to the nearest whole
share), plus a cash amount equal to the fair market value of any fractional
share, will be delivered to the participant at the end of the expiration of the
Applicable Restriction Period, unless, if applicable, such an inactive
participant becomes an active participant again prior to the distribution of
such shares.  In the event of the participant’s death, all payroll deductions,
Credited Dividends, shares of Common Stock and fractional share payments shall
be paid to the Participant’s beneficiary, estate or other party as contemplated
by Paragraph 13.


(e)           A participant who has elected to withdraw from the Plan may resume
participation in the same manner and pursuant to the same rules as any eligible
Employee making an initial election to participate in the Plan.




11.  
Stock.



(a)           The maximum aggregate number of shares of Common Stock to be sold
to participants under the Plan shall be 1,000,000 (which number reflects the
2-for-1 stock split on August 29, 2005) shares, subject to further adjustment
upon changes in capitalization of the Company as provided in Paragraph 15
below.  The shares of Common Stock to be sold to participants under the Plan,
may, at the election of the Company, include treasury shares, shares originally
issued for such purpose, or shares purchased in the open market.  If the total
number of shares of Common Stock then available under the Plan for which
purchase rights are to be exercised in accordance with Paragraph 8 exceeds the
number of such shares then available under the Plan, the Company shall make a
pro rata allocation of the shares available in as nearly a uniform manner as
shall be practicable and as it shall determine to be equitable.  If purchase
rights expire or terminate for any reason without being exercised in full, the
unpurchased shares subject to the rights shall again be available for the
purposes of the Plan.


(b)           A participant will have no interest in shares of Common Stock
covered by his or her purchase rights until such rights have been exercised.


(c)           Shares to be delivered to a participant under the Plan will be
registered in the name of the participant, or, if the participant so directs, by
written notice to the Plan Administrator prior to the Exercise Date, in the
names of the participant and one other person designated by the participant, as
joint tenants with rights of survivorship, to the extent permitted by applicable
law.


12.           Administration.  The Plan shall be administered by the Company
(the “Plan Administrator”).  The Plan Administrator shall be vested with full
authority to make, administer and interpret such rules and regulations as it
deems necessary to administer the Plan, and any determination or action of the
Plan Administrator in connection with the interpretation or administration of
the Plan shall be final and binding upon all participants and any and all
persons claiming under or through any participant.


13.           Designation of Beneficiary.


 
(a)
A participant may file with the Plan Administrator a written designation of a
beneficiary who is to receive any cash to his or her credit under the Plan in
the event of the participant's death before an Exercise Date, or any shares of
Common Stock and cash to his or her credit under the Plan in the event of the
participant's death on or after an Exercise Date but prior to the delivery of
such shares and cash.  A beneficiary may be changed by the participant at any
time by notice in writing to the Plan Administrator.



 
(b)
Upon the death of a participant and upon receipt by the Company of the proof the
identity and existence at the time of the participant’s death of a beneficiary
designated by the participant in accordance with the immediately preceding
Subparagraph, the Company shall deliver such shares or cash, or both, to the
beneficiary.  In the event a participant dies and is not survived by a then
living or in existence beneficiary designated by him in accordance with the
immediately preceding  Subparagraph, the Company shall deliver such shares or
cash, or both, to the personal representative of the estate of the deceased
participant.  If to the knowledge of the Company no personal representative has
been appointed within ninety (90) days following the date of the participant’s
death, the Company, in its discretion, may deliver such shares or cash, or both,
to the surviving spouse of the deceased participant, or to any one or more
dependents or relatives of the deceased participant, or if no spouse, dependent
or relative is known to the Company, then to such other person as the Company
may designate.



 
(c)
No designated beneficiary shall, prior to the death of the participant by whom
the beneficiary has been designated, acquire any interest in the shares or cash
credited to the participant under the Plan.



14.
Transferability.
Neither payroll deductions or Credited Dividends credited to a participant’s
account nor any rights with regard to the exercise or purchase rights or to
receive any shares or cash under the Plan may be assigned, transferred, pledge
or otherwise disposed of in any way by the participant.  Any attempted
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Paragraph 10 above.



15.
Adjustments Upon Changes in Capitalization.  In the event that the outstanding
shares of Common Stock of the Company are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of a recapitalization, reclassification,
stock split, combination of shares or dividend payable in shares of Common
Stock, an appropriate adjustment shall automatically be made to the number and
kind of shares available for the granting of purchase rights, or as to which
outstanding purchase rights shall be exercisable, and to the Purchase Price.



Subject to any required action by the shareholders, if the Company shall be a
party to any reorganization involving merger or consolidation with respect to
which the Company will not be the surviving entity or acquisition of
substantially all of the stock or assets of the Company, the Plan Administrator
in its discretion (a) may declare the Plan’s termination in the same manner as
if the Board of Directors of the Company had terminated the Plan pursuant to
Paragraph 16 below, or (b) may declare that any purchase rights granted
hereunder shall pertain to and apply with appropriate adjustment as determined
by the Plan Administrator to the securities of the resulting or acquiring
corporation to which a holder of the number of shares of Common Stock subject to
such rights would have been entitled in such transaction.



Any issuance by the Company of  any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or Purchase Price of shares of Common Stock subject to any purchase
rights except as specifically provided otherwise in this Paragraph 15.  The
grant of purchase rights pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.



16.
Amendment or Termination.



(a)
The Board of Directors of the Company may at any time terminate or amend the
Plan.  The cash balances, Credited Dividends and shares of Common Stock (rounded
down to the nearest whole share), plus a cash amount equal to the fair market
value of any fractional share, credited to participants’ accounts as of the date
of any Plan termination shall be delivered to those participants as soon as
administratively feasible following the effective date of the Plan’s
termination.



(b)
Prior approval of the shareholders shall be required with respect to any
amendment that would require the sale of more shares than are authorized under
Paragraph 11 of the Plan.



(c)
Where prior approval of the stockholders of the Company shall be required with
respect to a proposed Plan amendment under applicable federal, state or local
law, the Company shall obtain such approval prior to the effective date of any
such amendment.



17.
Notices.  All notices or other communications by a participant to the Plan
Administrator under or in connection with the Plan shall be deemed to have been
duly given when received by the Secretary of the Company or when received in the
form specified by the Company at the location, or by the person, designated by
the Company for the receipt thereof.



18.
No Contract. This Plan shall not be deemed to constitute a contract between the
Company or any Subsidiary and any eligible Employee or to be a consideration or
an inducement for the employment of any Employee.  Nothing contained in this
Plan shall be deemed to give any Employee the right to be retained in the
service of the Company or any Subsidiary or to interfere with the right of the
Company or any Subsidiary to discharge any Employee at any time regardless of
the effect which such discharge shall have upon him or her or as a participant
of the Plan.



19.
Waiver.  No liability whatever shall attach to or be incurred by any past
present or future shareholders, officers or directors, as such, of the Company
or any Subsidiary, under or by reason of any of the terms, conditions or
agreements contained in this Plan or implied the reform, and any and all
liabilities of, and any and all rights and claims against, the Company or any
Subsidiary, or any shareholder, officer or director as such, whether arising at
common law  or in equity or created by statute or constitution or otherwise,
pertaining to this Plan, are hereby expressly waived and released by every
eligible Employee as a part of the consideration for any benefits by the Company
under this Plan.



20.
Securities Law Restrictions.  Shares of Common Stock shall not be issued under
the Plan unless (a) the exercise of the related purchase right and the issuance
and delivery of the shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, and any rules and regulations promulgated
pursuant to such laws and with the requirements of any stock exchange upon which
the shares may then be listed; and (b) the express approval of counsel for the
Company with respect to such compliance is first obtained.  The Company reserves
the right to place an appropriate legend on any certificate representing shares
of Common Stock issuable under the Plan with any such legend reflecting
restrictions on the transfer of the shares as may be necessary to assure the
availability of applicable exemptions under federal and state securities laws.



21.
Approval of Shareholders.  The Plan was approved by the shareholders of the
Company on March 17, 2000, which was within twelve (12) months after the
adoption of the Plan by the Board of Directors of the Company.



IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of this
10th of August, 2010.







 
ROPER INDUSTRIES, INC.



 
/s/ David B. Liner



 
By: David B. Liner



 
Title: Vice President, General Counsel and Secretary






